Citation Nr: 1417228	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-40 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and January 2013 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for sleep apnea and a lumbar spine disorder are REMANDED to the Agency of Original Jurisdiction. 


FINDING OF FACT

In correspondence received by VA in February 2014 and at the February 2014 hearing, the Veteran requested withdrawal of his appeals for entitlement to service connection for left ear hearing loss and entitlement to an increased rating for right ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for left ear hearing loss and entitlement to an increased rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the representative.  38 C.F.R. § 20.204 (2013).  

In correspondence received by VA in February 2014 and at the February 2014 hearing, the Veteran requested withdrawal of his appeals for entitlement to service connection for left ear hearing loss and entitlement to an increased rating for right ear hearing loss.

The appellant has withdrawn his appeals for entitlement to service connection for left ear hearing loss and entitlement to an increased rating for right ear hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the appeals they are dismissed.


ORDER

The appeal for entitlement to service connection for left ear hearing loss is dismissed.

The appeal for entitlement to an increased rating for right ear hearing loss is dismissed.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2010 and August 2012.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159 (2013).  

In this case, the Board notes the Veteran's sleep apnea claim has not been addressed by VA examination.  The Veteran also submitted additional pertinent medical evidence in support of his remaining claims in February 2014 without waiver of RO consideration, requiring the issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea was incurred in or aggravated during service.  The examiner must review the appellate record, including the pertinent lay statements, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Then, readjudicate the claims, with consideration of all evidence added to the record since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


